Title: To George Washington from Tench Tilghman, 21 September 1780
From: Tilghman, Tench
To: Washington, George


                        
                            Sir
                            Orange Town 21st Sept. 1780
                        
                        The army moved to this place yesterday. No advices of any kind have been received from New York since mine of
                            the 18th except what is contained in a paper which Genl Greene transmits by this opportunity—Neither have any letters come
                            to hand, which I have thought needed forwarding, except the enclosed from General Gates and Colonel de Buysson.
                        We have been very well supplied with Meat since your Excellency’s departure—what we have in Camp, and what
                            cattle are in motion towards the army, is equal to seven or eight days supply, exclusive of a forage which Colo. Butler is
                            making below, at the requisition of Docr Burnett and the Gentlemen of that part of the Country. The Cattle will be taken
                            by the Contractor, who only wanted a party to cover him. Colo. Blaine, by a letter from him at Philada, had good prospects
                            of obtaining a large supply of Flour—He says the State of Pennsylvania had engaged to furnish twelve hundred Barrels per
                            Week for three Months. I have the honor to be &c.
                        
                            T. Tilghman
                        
                    